IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39530

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 541
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 19, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JEREMY DEAN WILKINSON,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and consecutive, unified sentences of ten years, with three
       years determinate, for five counts of lewd conduct with a minor child under
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Jeremy Dean Wilkinson was found guilty of five counts of lewd conduct with a minor
child under sixteen, Idaho Code § 18-1508, and admitted to being a persistent violator, I.C.
§ 19-2514. The district court sentenced Wilkinson to consecutive, unified terms of ten years,
with three years determinate, for each count. Wilkinson appeals, contending his sentences are
excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,



                                                1
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilkinson’s judgment of conviction and sentences are affirmed.




                                                   2